DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/19/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0120527 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 and 22 recite: “wherein the first electrode and second electrode are formed of a porous material to allow movement of the fluid”.  However, claim 7 depends from claim 1 which transports “a target fluid” and claim 7 merely includes “a fluid path portion”.  Claim 22 depends from claim 13 which is a fluid transport system including a fluid transport path which transports the target fluid.  It is unclear if the electrodes are formed of material to allow movement of the target fluid through the first and second electrodes.  As best understood, the diaphragms do not allow the target fluid to pass through into any area between the diaphragms. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsukahara et al. (US6709383 herein after “Tsukahara”).
Claim 1: Tsukahara discloses a pump comprising: a pumping portion (oil pump 20) alternately generating a positive pressure and a negative pressure (col. 5, lines 18-25: The oil pump 20 is made up of a pump chamber 21 and a motor 22. The pump chamber 21 includes a housing and a rotor (neither is shown). The motor 22 is connected to rotate the rotor. The oil pump 20 is designed to perform bi-directional pump actions in alternate fashion. A positive pump action pumps a liquid to a first port 211 from a second port 212, while a negative pump action pumps the liquid to the second port 212 from the first port 211.); a first diaphragm (diaphragm 51) which is provided on one side of the pumping portion and of which a shape is changed as the positive pressure and the negative pressure are alternately generated (see Fig. 3); a transport chamber (blood chamber 12) which is provided on one side of the first diaphragm, and sucks and discharges a transport target fluid corresponding to the deformation of the first diaphragm; a second diaphragm (diaphragm 31) which is provided on the other side of the pumping portion and of which a shape is changed as the positive pressure and the negative pressure are 

Claim 2: The pump according to claim 1, wherein one surface of the transport chamber is formed with a suction port and a discharge port (blood-in port 15 and blood-out port 17) through which the suction and discharge of the transport target fluid are performed, and wherein a suction valve and a discharge valve (one-way valve 14, 16) for allowing or blocking the flow of the transport target fluid are coupled to the suction port and the discharge port, respectively (see Fig. 1, 3).

Claim 3. The pump according to claim 2, wherein the suction valve is closed when a positive pressure is generated and is opened when a negative pressure is generated, and wherein the discharge valve is opened when the positive pressure is generated and is closed when the negative pressure is generated (the valves 14, 16 must operate accordingly.  Both valves 14, 16 are one-way valves. When the pump 20 moves liquid from first port 211 to second port 212 (negative pressure in the blood chamber 12) and pulls blood in through valve 14.  When the pump 20 moves liquid from port 212 to port 211, the blood is expelled through valve 16).

Claim 4. The pump according to claim 2, wherein the suction valve and the discharge valve are check valves (valves 14, 16 are one-way valves which are check valves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 13, 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara.

Claim 5: Tsukahara  teaches the pump according to claim 1, wherein the pressure measuring portion is a pressure sensor (pressure sensor 35) that is provided in the monitoring chamber (pressure sensor 35 which is provided in the pressure accumulating chamber 34) and detects a pressure of the monitoring chamber. 
	Tsukahara fails to teach wherein the pressure sensor detects a pressure of the monitoring chamber based on at least one of a capacity change, a magnetic force change, a resistance displacement, and a voltage displacement of the monitoring chamber as the second diaphragm is deformed.
	However, the choice of pressure sensor is a design choice within the scope of a person having ordinary skill in the art.  The choice of sensor can depend on cost, operating environment, size, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable pressure sensor including well-known sensors which measure capacitance, resistance, magnetic force, etc. to detect the pressure as taught by Tsukahara these are all widely available. 

Claim 13: Tsukahara discloses a fluid transport system using a pump provided with a plurality of diaphragms, the fluid transport system comprising: a pump (oil pump 20) including a first diaphragm (diaphragm 51) and a second diaphragm (diaphragm 31) which are provided on both sides of a pumping portion alternately generating a positive pressure and a negative pressure (col. 5, lines 18-25: The oil pump 20 is made up of a pump chamber 21 and a motor 22. The pump chamber 21 includes a housing and a rotor (neither is shown). The motor 22 is connected to rotate the rotor. The oil pump 20 is designed to perform bi-directional pump actions in alternate fashion. A positive pump action pumps a liquid to a first port 211 from a second port 212, while a negative pump action pumps the liquid to the second port 212 from the first port 211.), and of which shapes are changed according to the positive pressure and the negative pressure (the diaphragms 31, 51 move/deform based on the pressure caused by the pump 20), a transport chamber (blood chamber 12) which sucks and discharges a transport target fluid according to the shape change of the first diaphragm (when the diaphragms 31, 51 are moved based on the oil pump 20 moving fluid between 211 and 212, the blood chamber moves blood accordingly.  Col. 5, lines 56-63), a monitoring chamber (pressure accumulating chamber 34) of which a pressure changes according to the shape change of the second diaphragm (The chamber 34 is in fluid communication with the gas chamber 33 on the side of the diaphragm 31.  When the diaphragm moves, the pressure in the chamber 34 changes accordingly), and a pressure measuring portion (pressure sensor 35) measuring a pressure of the monitoring chamber; a suction path (the blood enters the pump through the blood-in port 15 and one-way valve 14) that is a fluid transport path through which the transport target fluid is sucked to the pump; a discharge path (blood-out port 17 and one-way valve 16) that is a fluid transport path of the transport target fluid discharged from the pump; and a control circuit (control device 40) detecting abnormality of the pump by monitoring a pressure value measured by the pressure measuring portion.
	Tsukahara fails to teach a reservoir in which the transport target fluid is stored.  However, the blood-in port and blood-out port 17 are connected to the necessary conduits/channels to move blood to and from desired locations. 
	It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to connect the pump to a reservoir or any suitable liquid source and target destination wherein the liquid is desired to be moved by a pump action. 
	Tsukahara fails to teach wherein the control circuit detects abnormality of the pump by monitoring a pressure value measured by the pressure measuring portion.
	However, the device of Tsukahara teaches the monitoring of pressures within different chambers directly affected by the fluid movement of the pump 20 and diaphragms 31, 51.  Col. 6, lines 2-10: Thus, the pressure in the pressure accumulating chamber 34 is made lower or raised when the silicon oil is sucked into or discharged from the blood pump 10, respectively, which produces a pressure wave depending on the repetitive beat (i.e., pulsative movement) of the blood pump 10. Such a pressure wave is taken into or fed into the control device 40.).  The control device 40 also uses anticipated thresholds during positive and reverse rotation of the motor [for the oil pump 20]. (col. 7, lines 5-27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the repetitive pressure wave and anticipated operating thresholds in order to determine that the pump (including diaphragms, valves, and sensors) are operating as expected when the output waveform has an anticipated output based on the operating status of the pump and individual pump elements.

Claim 18. Tsukahara teaches the fluid transport system according to claim 13, wherein a suction port (blood-in port 14) and a discharge port (blood-out port 17) are formed on one surface of the pump to suck and discharge the transport target fluid (See Figs. 1, 3), and wherein a suction valve and a discharge valve for allowing or blocking the flow of the transport target fluid are coupled to the suction port and the discharge port (one-way valve 14 allows blood in, one-way valve 17 allows blood out), respectively.

Claim 19. Tsukahara teaches the fluid transport system according to claim 18.  Tsukahara teaches wherein one end of the suction path is coupled to the discharge port provided on one side of the reservoir and the other end is coupled to the suction valve, and wherein one end of the discharge path is coupled to the discharge valve and the other end is injected to a target body (the blood-in port 15 is connected to a conduit which connects to a source (atrium of a living body), the blood-out port 17 of connected by conduit to an aorta of a living body. Col. 5, lines 33-41.)
	As previously discussed, Tsukahara fails to teach a reservoir.  However, the blood-in port and blood-out port 17 are connected to the necessary conduits/channels to move blood to and from desired locations. 


Claim 20. Tsukahara teaches the fluid transport system according to claim 18.  Tsukahara fails to teach wherein the discharge path is at least one of a catheter, a cannula, and an infusion needle.
	However, depending on the application of the pump, the source and destination of the pumped fluid will indicate the appropriate connection elements to facilitate safe and effective fluid flow. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a catheter, cannula, or infusion needle in the discharge path in order to move the blood (or any potential fluid) into a patient in the safest, cleanest, and most effective manner possible. 

Claim 21. Tsukahara teaches the fluid transport system according to claim 13.  Tsukahara further teaches wherein at least a part of each of the first diaphragm and the second diaphragm is moved toward the monitoring chamber as the negative pressure is generated in the pump, and is moved toward the transport chamber as the positive pressure is generated in the pump (When the pump 20 moves liquid from first port 211 to second port 212 (negative pressure in the blood chamber 12) and pulls blood in through valve 14 when the diaphragms 31, 51 are creating negative pressure in the blood chamber 12 by moving toward the pressure accumulating chamber 34.  When the pump 20 moves liquid from port 212 to port 211, the blood is expelled through valve 16 when the diaphragms 31, 51 move toward the blood chamber 12 creating positive pressure).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Kishida et al. (US20160169759 herein after “Kishida”).  Tsukahara teaches the pump according to claim 1.  
	Tsukahara fails to teach wherein the pressure measuring portion is a pressure sensor that detects a pressure of the monitoring chamber based on a deformation degree of the second diaphragm.
	However, Kishida teaches a pressure sensor which measures deflection if a diaphragm 41.  The diaphragm uses various piezoresistors 411, 412 on the diaphragm to measure deflection. 
. 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Takagi et al. (US20040018100 herein after “Takagi”).

Claim 14: Tsukahara teaches the system of claim 13, previous.  Tsukahara fails to teach wherein the control circuit detects non-operation of the pumping portion of the pump and blockage of the fluid path based on a change pattern of the pressure value measured for a predetermined time and an average value of the pressure values measured for the predetermined time.
	However, Takagi teaches monitoring a pump including a diaphragm 5.  The pressure in the pump chamber 3 (as a result of the moving diaphragm) is measured and monitored.  The pump produces a cyclic pressure based on the cyclic movement of the diaphragm 5.  Fig. 2 shows the waveform W1 of diaphragm 5 movement and W2  is a pressure of the inner chamber.  The movement of the diaphragm and the movement of fluid is directly related. 
	It would have been obvious to a person having ordinary skill in the art to monitor the pressure waveform within a chamber affected by the diaphragm movement, including monitoring maximums, minimums, slopes, averages, etc. in order to detect a malfunction or fault of the system as these are known to be related and thus indicative of the status of the overall pump operation.  This would reduce cost and size by eliminating the need to directly monitoring each individual component of the pump. 

Claim 15. Tsukahara in view of Takagi teaches the fluid transport system according to claim 14.  Tsukahara in view of Takagi fails to teach wherein the control circuit determines that the pumping portion of the pump normally operates when the change pattern of the pressure value corresponds to a preset pattern, and determines that the pumping portion of the pump is not operated when the change pattern of the pressure value does not correspond to the preset pattern, and wherein the preset pattern is a wave form having a preset amplitude and period.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the pressure waveform produced by the pump and diaphragm including the change pattern of the pressure value corresponds to a preset pattern, and determines that the pumping portion of the pump is not operated when the change pattern of the pressure value does not correspond to the preset pattern, and wherein the preset pattern is a wave form having a preset amplitude and period in order to compare the operating status waveform of the pump to a known fully-operational waveform and deduce, within limits and thresholds, any status including dangerous, potential failure, or off without having to directly monitor each individual component and thus reduce time and cost. 

Claim 16. Tsukahara in view of Takagi teaches the fluid transport system according to claim 14.  Tsukahara in view of Takagi fails to teach wherein the control circuit determines that the discharge path is blocked when the average value of the pressure values is equal to or greater than a threshold range.
	However, both Tsukahara (col. 5, Lines 49-51) and Takagi (Fig. 2) monitor pressure which indicates the movement of the diaphragm and thus movement within/through the overall system.  The valves of Tsukahara are such that a cause of a change in pressure can be deduced.  If the blood-in valve 14 is blocked the pressure will reduce overall due to the blood expelled and never replaced within the chamber 12.  If the blood-out valve 16 is blocked, the pressure will increase overall due to the blood pulled into the chamber 12 and never expelled.  Likewise, if the check valve 4 of Takagi in blocked (or malfunctioning), the diaphragm movement will cause an obvious difference from a “normal” operation waveform.  Using a threshold value is known in the art to put safety measures in place if an unsafe pressure (or condition) occurs.  Using an average value (time averages, averaging a data point with the neighboring point, etc.) can prevent erroneous data from cause inaccurate analysis.

	
Claim 17. Tsukahara in view of Takagi teaches the fluid transport system according to claim 14.  Tsukahara in view of Takagi fails to teach wherein the control circuit determines that the suction path is blocked when the average value of the pressure values during the predetermined time is equal to or less than a threshold range.
	However, both Tsukahara (col. 5, Lines 49-51) and Takagi (Fig. 2) monitor pressure which indicates the movement of the diaphragm and thus movement within/through the overall system.  The valves of Tsukahara are such that a cause of a change in pressure can be deduced.  If the blood-in valve 14 is blocked the pressure will reduce overall due to the blood expelled and never replaced within the chamber 12.  If the blood-out valve 16 is blocked, the pressure will increase overall due to the blood pulled into the chamber 12 and never expelled.  Likewise, if the check valve 4 of Takagi in blocked (or malfunctioning), the diaphragm movement will cause an obvious difference from a “normal” operation waveform.  Using a threshold value is known in the art to put safety measures in place if an unsafe pressure (or condition) occurs.  Using an average value (time averages, averaging a data point with the neighboring point, etc.) can prevent erroneous data from cause inaccurate analysis.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine that the suction path is blocked when the average value of the pressure values during the predetermined time is equal to or less than a threshold range in order to use the measured pressure data which is known to be consistent when fully operational and locate a likely flaw, including a blocked suction path, based on the trending data available and knowledge of the operation of the pump.

Allowable Subject Matter
Claims 24-27 are allowed.
	The following is an examiner’s statement of reasons for allowance:  The closest prior art includes Tsukahara, Shin et al. (US 9745971 herein after “Shin”), and Ikushima et al. (US8062007 herein after “Ikushima”).
	Tsukahara teaches a pump using a first and second diaphragm. However, the device of Tsukahara fails to teach, suggest, or make obvious (a) a step of alternately supplying voltages of different polarities to the pumping portion such that at least a part of the first diaphragm moves forward and backward, and thereby a transport target fluid is sucked and discharged into and from a transport chamber provided on one side of the first diaphragm.  
	The art of Shin uses an application of applying alternative voltages to pump fluid.  However, the art of Shin uses a pump wherein the fluid flows across and through the membranes and through the fluid path 19 (“Like the membrane 11, each of the first electrode 13 and the second electrode 15 is also made of a porous material or has a porous structure to allow a fluid to flow there through. Col. 6, lines 27-29).  Therefore, there is no reasonable expectation that the device of Shin would create a sealed space required by Tsukahara. 
	The device of Ikushima teaches a pump with two diaphragms 103, 104 (Fig. 3).  However, the diaphragms move such that they move in opposite directions.  Therefore, there is no reasonable teaching, suggestion or motivation to use the device of Ikushima to meet the requirements of claim 24 (wherein at least a part of the second diaphragm moves forward and backward in a same direction as the first diaphragm as voltages of different polarities are alternately supplied to the pumping portion).
	Therefore, claim 24 is considered allowable. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
None of the prior art of record appears to directly read on the invention of claims 7-12 as understood by the Examiner, however, due to the presence of indefinite claim language throughout the claimed invention, as indicated in the rejection(s) under 35 U.S.C. 112 above, a complete comparison to the Prior Art and the claimed invention could not be made by the Examiner.   However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861